Citation Nr: 1313589	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When the claim was before the Board in November 2012, it was remanded for additional development.  The case has been returned to the Board for appellate review.   


REMAND

The Board finds that additional development is again necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  

In the November 2012 Remand, the Board instructed the agency of original jurisdiction (AOJ) to afford the Veteran an additional VA examination to determine the nature and etiology of the claimed bilateral hearing loss disability.  Such an examination was conducted in March 2013.  However, in February 2013, the Veteran submitted a statement informing the AOJ that he had received treatment for his hearing loss and ears at a private physician, Dr. D., in January 2013.  He provided the name and address of this physician and the specific date of treatment.  No attempts have been made to obtain these records.  

The Board notes that the RO failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(1) by not making an initial request for private medical records which were identified by the Veteran.  On remand, the Veteran should be requested to provide authorization form for release of treatment records from Dr. D. 
While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After the Veteran has signed the appropriate release, secure copies of the complete records of treatment or evaluation from Dr. D identified by the Veteran in his February 2013 statement.  All attempts to procure records should be documented in the files.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, readjudicate the claim of service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board.



By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


